 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOEL SIBERT,

 9                               Plaintiff,                 CASE NO. 2:19-cv-00904-BAT

10           v.                                             RULE 502(d) ORDER

11   KING COUNTY DEPARTMENT OF
     COMMUNITY AND HUMAN HEALTH
12   SERVICES BEHAVIORAL HEALTH
     AND RECOVERY DIVISION, et al.,
13
                                 Defendants.
14
            In accordance with Rule 502(d) of the Federal Rules of Evidence, Plaintiff and
15
     Defendants agree that the production of privileged or work-product protected documents,
16
     electronically stored information ("ESI") or information, whether inadvertent or otherwise, is not
17
     a waiver of the privilege or protection from discovery in this case or in any other federal or state
18
     proceeding, and ask the Court to enter an order to that effect. Dkt. 15, ¶ D, Ex. A (proposed Rule
19
     502(d) Order).
20
            Accordingly, it is ORDERED:
21
            1.        The production of privileged or work-product protected documents, electronically
22
     stored information ("ESI") or information, whether inadvertent or otherwise, is not a waiver of
23
     the privilege or protection from discovery in this case or in any other federal or state proceeding.



     RULE 502(D) ORDER - 1
 1   This Order shall be interpreted to provide the maximum protection allowed by Federal Rule of

 2   Evidence 502(d).

 3          2.     Nothing contained herein is intended to or shall serve to limit a party’s right to

 4   conduct a review of documents, ESI or information (including metadata) for relevance,

 5   responsiveness and/or segregation of privileged and/or protected information before production.

 6          DATED this 28th day of October, 2019.

 7

 8                                                        A
                                                          BRIAN A. TSUCHIDA
 9                                                        Chief United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     RULE 502(D) ORDER - 2
